1. The finding of the judge, presiding without a jury, was supported by the evidence.2. Where a suit had been pending in court for over ten years without process, and no plea had -been filed, or defence made by the defendant, it was proper to refuse to allow process to be attached and to grant time to perfect service. Code, §3490; 67 Ga., 576.3. Where a rule nisi to establish a lost note is answered, and a defence made thereto, such appearance and pleading by the defendant in that proceeding will not cure the failure to attach process to a suit on the note sought to be established. The proceedings are different, and a defence to one does not waive process to the other.